Per Curiam.
1. It affirmatively appears from the statement of facts herewith reported that the court has not ordered payment of any of the accounts or demands rendered. The court expressly refused to approve or disapprove for payment any of such demands on the application for an interlocutory injunction.
2. The Civil Code (1910), § 4872, provides that any such expenses “shall be paid out of the county treasury, . . upon the certificate of the judge of the superior court,” as a part of the expenses of the court. Chatham County v. Gaudry, 120 Ga. 121 (47 S. E. 634) ; Watkins v. Tift, 177 Ga. 640 (170 S. E. 918, 922).
3. This court will not assume, in advance of an express ruling of the superior court, that its judgment of approval or disapproval will be erroneous. Nothing in the present case shows any such threatening injury to the county as will authorize the grant of the extraordinary equitable relief of injunction. Long v. Railroad Commission, 145 Ga. 353 (89 S. E. 328); Georgia Public Service Commission v. Camel Lines Inc., 177 Ga. 570 (170 S. E. 674). The court did not err in refusing an interlocutory injunction.

Judgment affirmed.


All the Justices conour, except Sill, J., absent because of illness.

Mark Bolding and Henry A. Beaman, for plaintiffs.
William D. Thomson, Charles B. Shelton, and Ralph H. Pharr, for defendants.